                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JAMES M. HEIT, D.D.S.;

                  Plaintiff,                                  8:18CV297

     vs.
                                                                ORDER
ORAL MAXILLO-FACIAL SURGEONS,
INC., a Nebraska corporation;

                  Defendant.



     IT IS ORDERED that the final progression order is AMENDED as follows:

     1)    The jury trial of this case is set to commence before Robert R. Rossiter,
           Jr., United States District Judge, in Courtroom 4, Roman L. Hruska
           Federal Courthouse, 111 South 18th Plaza, Omaha, Nebraska, a 9:00
           a.m. on August 12, 2019, or as soon thereafter as the case may be
           called, for a duration of five (5) trial days. This case is subject to the prior
           trial of criminal cases and other civil cases that may be scheduled for trial
           before this one. Jury selection will be held at the commencement of trial.


     2)    The Pretrial Conference is scheduled to be held before the undersigned
           magistrate judge on July 30, 2019 at 1:00 p.m., and will be conducted by
           internet/telephonic conferencing. Counsel shall use the conferencing
           instructions assigned to this case to participate in the conference. The
           parties’ proposed Pretrial Conference Order and Exhibit List(s) must be
           emailed to zwart@ned.uscourts.gov, in Word format, by 5:00 p.m. on July
           26, 2019.


     Dated this 24th day of January, 2019.

                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
